Title: From Abigail Smith Adams to Thomas Boylston Adams, 13 December 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



Dear Thomas
Quincy Dec’br 13th 1802

I was in Boston at your Brothers when mr Shaw received your Letters. according to the direction given him, he deliverd them. your Letter of Novbr 24th in some measure discloses the motives which have opperated to fasten you to the spot where you now reside.
Rumour has been buisy in reports of your design to change your situation, but as I could not learn who the object was, I gave not any heed to the report. I knew too well your Love for independance and the honour you had of involveing yourself, or others in embarresments and difficulties to credit it
I have read you Letter over and over, several times, altho you have so far communicated your thoughts, as to convince me that you have some entanglement, which has long perplexd and embarressed you; you have not given me a clue sufficiently clear, by which I can unravel the whole—As I am at a loss how to follow, I will lead and be explicit. I was asked this Summer if mr T B Adams corresponded with miss Nancy Harod of Haverhill? I replied, not to my knowledge—Yet I recollected that some three or four years ago, a Letter fell into my hands addrest to her. Since I received your Letter, some other circumstances have occured to my recollection, which have past merely as accident before, yet still I am in a puzzel, and am left in the wide field of conjecture, either to suppose that you have formed an attachment in Philadelphia, which weds you to that place, and is the reason why you are still desirious of combatting every difficulty there; rather than hazard the loss of the object by a removal, or your attachment is in New England and you cannot think of returning here, untill you can do it, “in the Spirit and feeling of independance” which will entitle you to make an open and avowed declaration of your attachment—altho you should arrive at this desirable point; beleive me my son, you judge wrong in thinking that any thing can exclusively affect you, which does not Relatively concern those so nearly allied to you as your parents. more particuliarly so important an event as a connextion for Life; which introduces into a family a near relative with all those claims which bind society together—a connection in which are involved Honour reputation peace of mind, domestic comfort and happiness—I have not in any Instance opposed my will to the inclination of my children. I have only advised them not to hazard their happiness or that of others, by connecting themselves before they saw the path plain before them. if their union by marriage has not altogether met with my wishes, they have never experienced from me, any other than Maternal tenderness. none of them have disgraced themselves or family by dissolute or unprincipled connections, nor have any of them advanced themselves in the world by their marriages, or confered any honor, or brought any Emolument into their Family by them. you therefore stand upon a ground of equality with them. if your attachment is of so early so constant so persevereing a nature as to be fixed upon Miss Harod, against whom personally, I have not the smallest objection, nay more I think her, so far as my acquaintance extends—a very amiable Girl, and as well calculated to make what I call a good wife, as any one with whom I am acquainted, nor should I be asshamed to place her beside either of my daughters—nor have I doubt a belief that your Father would oppose himself to your wishes—tho they might not meet his own—neither he or I can expect in the order of Nature, but a short period here, to see our Children happily situated is the object now nearest our Hearts—If however my conjectures are wrong, and you have fixed your affections upon some Lady, who is wholy unknown to me, I can only say that I hope, and trust she is an object worthy of your affections, and your attachment, and that your happiness may be promoted by a union with her. If you think proper to be more communicative you may rely upon the trust as a sacred deposit, and your Letters may be conveyd as the former—
Inclosed, is a small matter from my fund—my demands upon it have been rather larger than I intended, as I support Susan at School from it. it may serve to purchase you a suit of Cloathing.
I am my dear Son your truly / affectionate Mother
Abigail Adams—